NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



FLORIDA GAS TRANSMISSION                      )
COMPANY, LLC, a Delaware limited              )
liability company,                            )
                                              )
              Appellant/Cross-Appellee,       )
                                              )
v.                                            )      Case No. 2D19-1709
                                              )
TERRY PETRASH,                                )
                                              )
              Appellee/Cross-Appellant.       )
                                              )

Opinion filed September 16, 2020.

Appeal from the Circuit Court for
Hillsborough County; Martha J. Cook,
Judge.

Ethan J. Loeb, Jon P. Tasso, and
Latasha L.C. Scott of Smolker, Bartlett,
Loeb, Hinds & Thompson, P.A., Tampa, for
Appellant/Cross-Appellee.

Raymond T. Elligett, Jr. and Shirley T.
Faircloth of Buell & Elligett, P.A., Tampa;
and David W. Holloway of David W.
Holloway, P.A., Seminole, for
Appellee/Cross-Appellant.

PER CURIAM.


              Affirmed.


VILLANTI, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.